The defendant was tried before a jury on the charge of violating state regulation 26-66-7
(b).1 That regulation, promulgated by the commissioner of environmental protection pursuant to General Statutes 2672,2 permits the trapping of fur-bearing animals during prescribed periods of time. The jury returned a verdict of guilty and judgment was rendered thereon, from which the defendant has appealed.
Contrary to rule, the defendant has filed an assignment of errors.3 His principal claims on *Page 511 
appeal are that the jury erred in failing to understand and give due regard to the judge's charge and in concluding on all the evidence that the defendant was guilty beyond a reasonable doubt. The defendant made no request to charge, took no exception to the charge, and made no motion either for a directed verdict or to set aside the verdict.
We cannot review those claims because the defendant failed to provide the trial court with an opportunity to rule on any of the issues underlying his claims of error. Appellate review is limited to "decision [s] of the [trial] court or judge upon any question or questions of law arising in the trial. . . ." Practice Book 600, 587. The failure of the defendant to file a motion to set aside the verdict precludes him here from claiming that the verdict was based on insufficient evidence.4 If the defendant had moved to set aside the verdict, made a request to charge, or excepted to the charge, we would now be able to review the trial court's ruling thereon.
It is an established rule of appellate procedure that this "court shall not be bound to consider any errors on an appeal . . . unless it appears on the record that the question was distinctly raised at the trial and was ruled upon and decided by the court adversely to the appellant's claim." Practice Book 652 (see Practice Book 587); State v. Malley,167 Conn. 379, 383; Recanati v. Kiggans; 32 Conn. Sup. 619,620. since the court was not called upon to rule on the questions which are now raised for the *Page 512 
first time on appeal, nor did it make any ruling thereon, we find no error on the part of the court. State v. Lemieux, 160 Conn. 519, 522; Recanati v. Kiggans, supra.
  There is no error.
SPEZIALE, D. SHEA and SPONZO, Js., participated in this decision.